Citation Nr: 0528298	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  99-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a rib disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to compensation benefits for an incisional 
hernia due to VA hospitalization and treatment under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from April 23, 1963 to 
December 3, 1963.  

In February 2004, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for disabilities of 
the gallbladder and appendix.  The Board also found that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a rib disorder and 
remanded the reopened claim and the issues of entitlement to 
service connection for an acquired psychiatric disability and 
entitlement to compensation benefits for an incisional hernia 
due to VA hospital treatment under the provisions of 
38 U.S.C.A. § 1151 to the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO) for 
additional development.  Additional medical evidence was 
obtained, and the case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran has a rib disability that is causally related to his 
military service.

2.  Competent medical evidence does not reveal that the 
veteran has an acquired psychiatric disability that is 
causally related to his military service.

3.  The medical evidence of record reveals that the veteran 
incurred an incisional hernia due to VA hospitalization and 
treatment that was a necessary consequence of the properly 
administered, consensual treatment provided by VA.


CONCLUSIONS OF LAW

1.  A rib disability was not incurred or aggravated as a 
result of military service.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  An acquired psychiatric disability was not incurred or 
aggravated as a result of military service.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

3.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for an incisional hernia due to VA hospitalization and 
medical treatment have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
March 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to warrant benefits under the provisions 
of 38 U.S.C.A. § 1151.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letters explained 
that the veteran could obtain the evidence to support his 
claims himself or he could provide VA with sufficient 
information for VA to request the evidence for him.  No 
additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that nexus 
opinions were obtained in VA examinations conducted in July 
2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Evidence Considered

The evidence on file reviewed and considered by the Board 
consists of the veteran's service medical records, VA 
treatment records dated from April 1993 to March 2005, VA 
hospital reports dated in July 1992 and from October to 
November 1994, VA examination reports dated in July 2004, the 
veteran's testimony at a personal hearing before the Board in 
June 2003, and written statements by and on behalf of the 
veteran.

Claims For Service Connection

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Character and personality disorders are not disabilities 
for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2004).

Rib Disability

Analysis

The veteran contends that his ribs were injured in service 
when he was kicked in the ribs and groin by other soldiers.  
His service medical records reveal that he complained of 
recurrent pain in the right lower chest in November 1963, and 
it was noted that he had had a cough, upper respiratory 
infection, and sore throat.  Examination in November 1963 was 
within normal limits except for point tenderness over the 
right lower costochondral juncture.  X-rays of the chest were 
negative.  The examiner's impression was pain in the lower 
rib cage, questionably costochondritis.  Consequently, there 
is some evidence of disability in service.

The initial post-service record of complaints involving the 
rib was not until August 1996, which is many years after 
service discharge, when the veteran complained of right rib 
pain since service.  The examiner in August 1996 concluded 
that the veteran most likely had chronic costochondritis.  
Although there is post-service medical evidence of rib 
disability, the Board would point out that a significant 
lapse in time between service and post-service medical 
treatment, such as in this case, may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

With respect to whether there is a connection between the 
veteran's current rib complaints and service, the Board notes 
that there is only one nexus opinion on file, by a VA 
physician in July 2004.  The VA examiner did not find any 
current fracture or costochondritis and concluded, based on 
review of the claims files and physical and X-ray examination 
of the veteran, that the veteran's complaints of pain in the 
right rib area on repetitive motion were most likely due to 
muscle strain from rowing and not related to service trauma.  
The veteran had to row a lot because he lived on a boat.  
Consequently, because there is no competent medical evidence 
of record that relates a current rib disability to the 
veteran's military service, service connection for a rib 
disability is not warranted.

Due consideration has been given to the hearing testimony of 
the veteran.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current complaints of a rib 
disability to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is many years after his 
period of service had ended.  See cf. Mense v. Derwinski, 1 
Vet. App. 354 (1991).  As there is no evidence that provides 
the required nexus between military service and a currently 
diagnosed rib disability, service connection for a rib 
disability is not warranted.  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Acquired Psychiatric Disability

Analysis

The veteran has contended, including at his personal hearing 
in June 2003, that he incurred a psychiatric disability in 
service as a result of being beaten up by other servicemen 
that has been a problem ever since.

As noted above, in order to warrant entitlement to service 
connection for a specific disability, there must be medical 
evidence of a disability in service, evidence of a current 
disability, and a medical opinion linking the disability in 
service to the current disability. 

The veteran's service medical records reveal that he noted 
depression and nervous trouble on his November 1963 medical 
history report.  A psychiatric examination later in November 
1963 diagnosed passive-aggressive personality, chronic, 
severe, that had existed prior to service entrance.  The 
veteran was considered unsuitable for military duty, and it 
was recommended that he be discharged.  The Board notes that 
a passive-aggressive personality is a personality disorder, 
and a personality disorder is not recognized as a disability 
for compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  
The post-service medical evidence on file contains 
psychiatric diagnoses beginning in August 1996 that include 
depression, adjustment disorder, personality disorder, and 
dysthymia, satisfying the requirement of evidence of a 
current disability.  However, as referred to above, there is 
a significant lapse in time between service and post-service 
medical treatment, which weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the only competent nexus opinion on file, a 
July 2004 VA opinion, concluded, after review of the claims 
files and evaluation of the veteran, that the veteran's 
current psychiatric disability, a dysthymic disorder, 
involved issues related to self esteem, chronic pain, and 
isolation, and was not likely related to service.  A June 
2002 VA outpatient assessment was "chronic delusional 
psychotic condition that renders this veteran totally and 
permanently disabled perhaps dating back 1963 when discharge 
from US Army."  As this assessment is difficult to interpret 
and only refers to the possibility that the veteran currently 
has an acquired psychiatric disorder related to service, 
rather than the probability of a causal connection between a 
current disability and service, it is not probative of 
whether there is a nexus between a current disability and 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Because not all of the elements required by Hickson have been 
shown, service connection for an acquired psychiatric 
disability is not warranted.

As the preponderance of the evidence is also against the 
veteran's claim for service connection for an acquired 
psychiatric disability, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim For Benefits Under 38 U.S.C.A. § 1151

Law And Regulations 

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001).  
The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment is, in effect, to nullify 
the United States Supreme Court's decision in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151.  The veteran's claim was 
filed in November 1996.  

The Board is aware that, generally, whenever there is a 
change in law during the course of a claim and appeal, the 
Board considers both the former and the current criteria 
because, should a liberalized analysis be warranted under the 
revised provisions, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

In this matter, the veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
malpractice of some kind in order for the claimant to 
prevail.

The Board will accordingly use the pre-October 1, 1997 
version of section 1151, since it is obviously more favorable 
to the veteran in that negligence on the part of VA need not 
be established in order for him to prevail.  That is, as 
explained immediately below, under the pre-October 1997 
version of 38 U.S.C. § 1151 the veteran needs only to show 
that he has additional disability which is the result of VA 
hospitalization, medical or surgical treatment.
 
In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations 
      insofar as they exclude coverage for incidents of a 
disease's or 
      injury's natural progression, occurring after the date 
of treatment 
      . . . . VA's action is not the cause of the disability 
in those 
      situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautioned that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (1997).

Analysis

The veteran contends that benefits are warranted for an 
incisional hernia under the provisions of 38 U.S.C.A. § 1151, 
due to VA hospitalization and treatment in July 1992.  

The Board has carefully reviewed the evidence of record in 
order to determine if any additional disability exists.  As 
discussed above, such additional disability is a preliminary 
requirement for consideration of benefits under 38 U.S.C.A. 
§ 1151.

The evidence of record reveals that the veteran underwent a 
cholecystectomy and appendectomy at a VA hospital in July 
1992.  The veteran's wounds were described as clean, dry, and 
intact on discharge.  It was noted on VA hospitalization in 
October and November 1994 that the veteran underwent repair 
of ventral and umbilical hernias and had a large amount of 
adhesions.  According to a general surgery consultation in 
August 1996, the veteran had had a third recurrence of his 
midline incisional hernia.  The surgeon noted that no durable 
surgical solution could be offered to the fundamentally 
cosmetic problem and that the failure of healing despite two 
previous mesh repairs suggested an underlying physiologic 
abnormality with fibroplasias/collagen formation in this 
veteran.  There was no apparent mesh infection, and the skin 
remained well healed.  According to May 2000 and May 2002 
letters from a VA nurse practitioner, the veteran incurred an 
incisional abdominal hernia as a result of his 1992 VA 
surgery, with three unsuccessful attempts to repair the 
hernia.  He also developed an umbilical hernia after one of 
the attempted repairs.  It was noted that the veteran had 
difficulty lifting heavy objects as a result of his hernias.  

Consequently, there is medical evidence that additional 
disability, a hernia, exists.  It must now be determined 
whether the veteran's hernia can be compensated or falls into 
one of the exceptions listed above in 38 C.F.R. 3.358(c)(3), 
to include whether the incisional hernia was a necessary 
consequence of the properly administered, consensual 
treatment provided by VA, as compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran.  

In fact, the only medical opinion on file that addresses the 
above question is a July 2004 VA opinion in which it was 
concluded, after review of the claims files, that the 
incisional hernia was a necessary consequence of the properly 
administered, consensual treatment provided.  This opinion is 
bolstered by the above noted surgeon's opinion in August 1996 
that the healing failure suggested an underlying physiologic 
problem in this particular veteran.  

The only evidence supportive of the claim is the testimony 
and statements by the veteran.  However, as previously noted, 
laypersons such as the veteran are not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 492, 494 (1992).  Although the veteran is 
competent to testify as to such matters as to how he felt and 
how he looked, he cannot provide competent evidence 
concerning medical matters, such as causality. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an incisional hernia due to VA 
hospitalization and treatment in July 1992 is not warranted.



ORDER

Entitlement to service connection for a rib disability is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an incisional hernia due 
to VA hospitalization and treatment is denied.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


